Clarke, J. (dissenting):
For the reasons stated in my dissenting opinion in People v. Fabian (126 App. Div. 98) I dissent. In the Fabian case the majority of this court has held that a verdict of a jury upon which no judgment has been entered, sentence having been suspended, which cannot be reviewed upon appeal, disfranchises forever the defendant. In the case at bar the court is about to hold that a man can be deprived of property as a result of a verdict upon which no judgment has been entered, sentence having been suspended. A further examination of authorities strengthens my opinion that when pains, penalties, fines, forfeitures and disqualifications follow upon conviction, then “ conviction ” means the sentence or judgment of the court entered upon the verdict of the jury and proved by the record. In Commonwealth v. Kiley (150 Mass. 325) a statute provided that a conviction of a liquor dealer, by a competent court, for violations of the liquor law should of *888itself make the license of such dealer void. The court held that the term “conviction” as here used could mean nothing less than a final judgment, quoting from the opinion of Commonwealth v. Gorham (99 Mass. 420) to the effect that the term “ conviction ” was used in the statutes of Massachusetts in two different senses. This case is on all fours with that at bar and in harmony with the Hew York cases cited in the dissenting opinion in the Fabian case.
The following provisions were added to the Oode of Criminal Procedure by chapter 651 of the Laws of 1893 : “ § 470a. If the judgment be suspended, after a plea or verdict of guilty or after a verdict against the defendant upon a plea of a former conviction or acquittal, the court may pronounce judgment at any time thereafter within the longest period for which the defendant might have been sentenced; but not after the expiration of such period, unless the defendant shall have been convicted of another crime committed during such period.
“ § 470b. If judgment be not pronounced, as in the last section provided, nevertheless: 1. For the purpose of indictment and conviction of a second offence, the plea or verdict and suspension of judgment shall be regarded as a conviction, and shall be pleaded according to the fact. 2. The said plea or verdict and suspension of judgment may be proved in like manner as a conviction for the purpose of affecting* the weight of the defendant’s testimony in any action or proceeding, civil or criminal.”
This legislation makes it clear, it seems to me, that under the law as theretofore existing, a conviction followed by suspended sentence could not be used to enhance the punishment of a person indicted and convicted of a subsequent crime, and that conviction followed by suspended sentence could not have been proved for the purpose of affecting the weight of the defendant’s testimony in any action.
In short, this enactment was legislative sanction of the proposi-. tion that pains, fines, forfeitures, penalties and disqualifications did not follow on a verdict without a judgment. The Legislature in its wisdom changed the law in that regard in respect to indictments for second offenses and weight of testimony. As there was no *889other provision as to the effect of conviction and suspended sentence, no other pain, forfeiture, fine, penalty or disqualification follows thereon. HJxpressio un-ms est exclusio alterius.
The order appealed from should be reversed and the motion granted.
Order affirmed, with ten dollars costs and disbursements.

 “ Effecting” in tlie Session Laws.— [Rep.